           Case 1:20-cr-10041-PBS Document 87 Filed 11/13/20 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,


       vs.                                                  Criminal No. 20-cr-10041-PBS

BROWN BRUCE, MURIEL CLOSE

                        Defendants.


           GOVERNMENT’S OPPOSITION TO DEFENDANT BRUCE BROWN’S
                     RENEWED MOTION FOR RELEASE

       The United States of America, by and through its counsel of record, the United States

Attorney for the District of Massachusetts and Assistant United States Attorney Mackenzie A.

Queenin, hereby opposes the defendant Bruce Brown’s (hereinafter the “defendant” or “Brown”)

renewed motion which asks the Court to release him from Wyatt Detention Facility while infected

with COVID-19. Brown is charged with various offenses based upon his sex trafficking of at

least1 five victims over a period of fifteen years.

       The Court recently held that “the defendant faces numerous very serious crimes with

substantial penalties. The evidence against him is strong and the presumption that he constitutes

a danger to the community and a risk of nonappearance has not been rebutted to any degree. The

defendant’s lengthy criminal history, recorded jail calls, and minimal, if nonexistent employment

history, lend credence to the belief that he cannot be relied upon to abide by conditions of release.”

Dkt. 71, at 3 (emphasis added). Releasing him into the community while infected with COVID-

19, while none of these underlying concerns have been addressed, is antithetical to the Court’s

prior opinion. Release is particularly unwarranted here, where there is no evidence that the



       1
           The government’s investigation is ongoing.
           Case 1:20-cr-10041-PBS Document 87 Filed 11/13/20 Page 2 of 8




defendant is experiencing anything other than ordinary symptoms, showing normal vital signs, and

is receiving all necessary medical care. See Ex. 1, filed under seal.2 The defendant’s motion

should be denied.

                                     Factual Background

       On February 13, 2020, a grand jury returned a nine count Indictment against Brown.

Brown made his first appearance before the Court on February 19, 2020, and agreed to voluntary

detention without prejudice. See Dkt. 9. On June 16, 2020 the grand jury returned a First

Superseding Indictment, adding counts for Obstruction of Justice and Attempted Witness

Tampering, see Dkt. 38, based upon the defendant’s actions while incarcerated and while he was

fully aware his calls were being monitored on a recorded line. See United States v. Bruce Brown,

1:20-mj-02263-MBB-1, Dkt. 2. On July 21, 2020, the grand jury returned a Second Superseding

Indictment, which charges Brown with an additional count of Conspiracy to Commit Sex

Trafficking, and an additional count of Sex Trafficking by Force, Fraud, and Coercion, based on

his trafficking of Victim E from October-December of 2019.

       Ultimately, Brown now faces eleven counts as follows: Conspiracy to Commit Sex

Trafficking (18 U.S.C. § 1594(c))(Counts One and Two); Sex Trafficking by Force, Fraud and

Coercion (18 U.S.C. §§ 1591(a)(1) and (b)(1)) (Counts Three, Five, Six, Seven, and Eight); Sex

Trafficking of a Minor and by Force, Fraud and Coercion (18 U.S.C. §§ 1591(a)(1) and (b)(1) and

(2)) (Count Four); Transportation of a Minor with Intent to Engage in Criminal Sexual Activity

(18 U.S.C. § 2423(a))(Count Nine); Obstruction of Justice (18 U.S.C. § 1503) (Count Ten); and

Attempted Witness Tampering (18 U.S.C. § 1512 (b)(1)) (Count Eleven).


       2
        As of November 9, 2020 (the most recent data available to the government), the
defendant’s blood oxygen levels were measured at 98 percent. In the week prior, Brown’s blood
oxygen levels were between 97 and 99 percent. A normal reading is between 95 and 100 percent.
                                               2
            Case 1:20-cr-10041-PBS Document 87 Filed 11/13/20 Page 3 of 8




        Nine of these crimes carry the potential for life imprisonment.         Brown’s estimated

Guidelines sentencing range is 360-life, which reflects both the severity of the instant charges as

well as his extensive criminal history. He also faces the possibility of multiple mandatory

minimum sentences. Sex trafficking by force, fraud or coercion, in violation of 18 U.S.C. §

1591(a)(1) and (b)(1), as charged in Counts Three, Five, Six, Seven and Eight of the Second

Superseding Indictment carries a mandatory minimum sentence of 15 years. Additionally, sex

trafficking of a minor, in violation of 18 U.S.C § 1591, even absent proof of force, fraud or

coercion (which is what is charged here), and transportation of a minor carries a mandatory

minimum sentence of 10 years. The nature of the penalties the defendant is facing undoubtedly

create an incentive for him to flee or evade law enforcement.

        On October 13, 2020, the defendant tested positive for COVID-19. Since then, he has been

seen by the Health Services Unit at Wyatt. Ex 1. According to his treatment sheets, he is

experiencing typical symptoms3 (including shortness of breath, fatigue and body aches) but

notably, he has normal vital signs (including normal oxygen saturation levels). Most significantly,

the defendant is not requesting that he should be released to a medical facility, because there is no

evidence that his symptoms warrant that. Rather, he proposes release to the same location set forth

in his initial motion.

                                            Argument

        The Court has already determined that the defendant cannot safely be released into the

community pending trial. The Court reached this conclusion based upon its consideration of the

Second Superseding Indictment, but also the defendant’s “particularly disturbing” jail

conversations, after receiving “specific warnings” about obstruction of justice and witness


        3
            Symptoms are self-reported.
                                                 3
          Case 1:20-cr-10041-PBS Document 87 Filed 11/13/20 Page 4 of 8




tampering. The Court also took note of his criminal history, which “spans almost three decades

and reflects entries in Massachusetts, Nevada, and Arizona.” Dkt. 71, at 3.

       Defendant’s renewed motion for release is seemingly premised entirely on his COVID-19

diagnosis. The defendant does not, because he cannot, allege any changed circumstances that

make him less of a danger to the public or potential witnesses. Nor can he claim that COVID-19

itself, or its generalized risk to detainees, constitutes a changed circumstance, because the Court

thoroughly considered and rejected release on COVID grounds in its prior opinion. Dkt. 71, at 3.

Now the defendant asks the Court to essentially ignore the facts and circumstances of his original

detention and release him simply because he contracted COVID-19 over a month ago. His request

should be denied.

       If the Court were to accept defendant’s logic, any pretrial detainee—regardless of the facts

and circumstances underlying his/her detention—could be entitled to immediate release upon

simply receiving a COVID-19 diagnosis. This would undermine the public’s interest and safety,

and would be inconsistent with statutory framework. It could also create a perverse incentive for

detainees to become deliberately infected in order to facilitate their release. Indeed, as highlighted

in the exhibits to the Government’s Opposition to Defendant’s Motion to Reconsider Pretrial

Release on Conditions Based on Changed Circumstances and the COVID-19 Pandemic, Dkt. 60,

this defendant may fall into that category. The defendant previously renounced social distancing

calling it “stupid” and “dumb” and noted in jail calls that he was not wearing a mask. See

Government’s Opposition Exhibit 11, at 12:00 (recorded jail call from April 16, 2020); Id., Exhibit

12, at 4:10 (recorded jail call from April 27, 2020); Id., Exhibit 13, at 3:30 (recorded jail call from

April 26, 2020).




                                                  4
          Case 1:20-cr-10041-PBS Document 87 Filed 11/13/20 Page 5 of 8




       The government acknowledges that the pandemic presents a serious national and state

public health emergency. However, the factors set forth in 18 U.S.C. § 3142 still must guide the

Court in determining, on a case-by-case basis, whether the defendant has proven by clear and

convincing evidence there are conditions that can reasonably assure the defendant’s appearance

and the safety of the community. He has not here.

       In this particular case, defendant’s motion reports that his circumstances have changed

“dramatically”, solely because he contracted COVID-19. His motion alleges no specifics

whatsoever about his current physical condition, and notes only that he is isolating with other

detainees. The motion cites only generalized concerns about increased mortality rates for

incarcerated individuals, explicitly quoting articles stating that incarcerated individuals have

increased mortality rates because they are more likely to suffer from heart disease or diabetes. Dkt

81, at 4. The defendant has neither condition. See Dkt 71, at 3 (noting that the defendant’s “minor

medical conditions” are well-managed). The defendant’s motion also includes quotes about

obesity—but this defendant is not obese.

       Even if Brown had demonstrably provable health conditions that could lead

someone to experience more severe illness as a result of infection, he has now been infected and

there is no evidence whatsoever before the court that he has in fact experienced any of those

potential consequences.     Recent medical records confirm that his vitals and symptoms are

normal. There is no allegation that the medical staff at Wyatt is not capable of treating

defendant as he recovers.

       Courts faced with motions from COVID-positive defendants have denied release because

of the obvious risks to both detainees and the public. For example, in United States v. Minyetty,

the Honorable Judge Casper denied a defendant’s motion to review a detention order after the



                                                 5
          Case 1:20-cr-10041-PBS Document 87 Filed 11/13/20 Page 6 of 8




defendant tested positive for COVID-19. No. 20-cr-10004-DJC, Dkt. 86 (D. Mass. June 29, 2020).

In ordering the defendant detained, the court held: “There is no basis in this record to indicate that

[the defendant] is not receiving appropriate medical care, and there would be a public health

concern about his proposed release plan even if the other factors under Section 3142(g) did not

weigh against release as this Court finds that they do here. Moreover, any risk of reinfection

appears, based upon this record, speculative at best.” Id. (internal citations omitted). Similarly, in

United States v. West, No. ELH-19-364, 2020 WL 1820095 (D. Md. Apr. 10, 2020), the district

court denied a COVID-19-positive inmate’s appeal of his detention order:

       Removing West from isolation and placing him in home confinement may actually
       facilitate the spread of the virus. If West were released, this would risk transmittal
       of the virus to the [detention facility] staff involved in his transfer, his third-party
       custodian, and anyone who visits him while he convalesces…. And, were West to
       disregard the Court’s order of home confinement, he could unwittingly spread the
       virus to complete strangers. Because of West’s present condition, his release might
       actually pose a distinct and significant risk to the community.

See also United States v. Cabrera, No. 10-CR-20016-JES-DGB, 2020 WL 2549941, at *4 (C.D.

Ill. May 19, 2020) (denying compassionate release because “the Court believes releasing

Defendant Cabrera into the community at this time, while he has COVID-19, would endanger the

health and safety of the community.”)

       These types of risks to third parties are present in any case where a COVID-positive

defendant might be released. But here, the risks are heightened because Brown has already

demonstrated a disregard for coronavirus safety protocols while detained. Wyatt’s efforts to

mitigate the spread of COVID-19 within the facility included a robust testing effort—testing not

only symptomatic detainees but anyone who might have been exposed. As of the date of filing,

Wyatt had administered 4,664 tests. No. 20-mc-00004-JJM, Dkt. 64 (D.R.I. Nov. 13, 2020).




                                                  6
          Case 1:20-cr-10041-PBS Document 87 Filed 11/13/20 Page 7 of 8




Defendant’s motion notes that there are 72 pre-trial detainees who have tested positive. But based

upon Wyatt’s most recent filing, there are currently only 21 active cases at Wyatt. Id.

       COVID-19 is undoubtedly serious, and the outbreak at Wyatt is concerning for all.

However, given the danger this defendant poses to the community if released—his particularized

circumstances dictate that he should remain detained pending trial.

                                           Conclusion

       For the reasons stated above, the Court should deny defendant’s renewed motion.

                                                    Respectfully submitted,

                                                    ANDREW E. LELLING
                                                    United States Attorney

                                                    By: /s/ Mackenzie A. Queenin
                                                    Mackenzie A. Queenin
                                                    Assistant United States Attorney
                                                    United States Attorney’s Office
                                                    1 Courthouse Way
                                                    Boston, MA 02210

                                                    Dated: November 13, 2020




                                                7
        Case 1:20-cr-10041-PBS Document 87 Filed 11/13/20 Page 8 of 8




                                      Certificate of Service

        I, Mackenzie A. Queenin, Assistant U.S. Attorney, do hereby certify that I have served a
copy of the foregoing on defendants’ attorneys by electronic filing.

                                                    /s/ Mackenzie A. Queenin
                                                    Mackenzie A. Queenin
                                                    Assistant U.S. Attorney
November 13, 2020
